41 N.Y.2d 951 (1977)
In the Matter of the Arbitration between Aaacon Auto Transport, Inc., Respondent, and State Farm Mutual Automobile Insurance Co. et al., Appellants.
Court of Appeals of the State of New York.
Argued February 16, 1977.
Decided March 29, 1977.
Walter Williamson for appellants.
Ralph J. Zola for respondent.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE concur.
MEMORANDUM.
The order of the Appellate Division should be affirmed.
The appellants were served by certified mail with a properly drawn notice of intention to arbitrate by the respondent and they voiced no objection. Thereafter the respondent moved, by order to show cause, to compel arbitration and appellants cross-moved to dismiss on forum non conveniens grounds (CPLR 327).
Pursuant to CPLR 7503 (subd [c]) appellants were "precluded from objecting that a valid agreement was not made or *952 has not been complied with" by their failure to move to stay the proceedings within 20 days of their receipt of the notice of intention to arbitrate (see Matter of Jonathan Logan, Inc. [Stillwater Worsted Mills], 31 AD2d 208, affd 24 N.Y.2d 898). They therefore are prohibited at this juncture from seeking to dismiss the proceeding to compel arbitration on the ground of the infirmity of the agreement to arbitrate.
Order affirmed, without costs, in a memorandum.